Unjust conviction and impidsonment claim,. — Plaintiff seeks damages pursuant to 28 U.S.C. § 1495 as a person who has been unjustly convicted of an offense against the United States and imprisoned. On June 20, 1967 plaintiff was indicted for violation of 18 U.S.C. §§2 and 2113 (a) and (d) (Aiding and abetting, bank robbery-attempt and use of weapon), was convicted on October 14,1967, and imprisoned for over ten months. On December 11, 1968 the indictment was dismissed. This case comes before the court on petitioner’s motion to proceed in forma pauperis for the filing of his petition which names as defendants the “United States of America, and United States District Court Eastern District of Michigan, and United States Attorney for the Eastern District of Michigan”, and seeks recovery against the defendants and each of them jointly in the amount of $50,000. Upon consideration of the motion, without oral argument, on October 15, 1970 the court allowed the motion in that leave was granted to file the petition without prepayment of the filing fee only; with waiver of the rules pertaining to printing and reproduction of the petition; and with the United States to be deemed the sole defendant in this court. The court further dismissed the petition for failure to comply with the provisions of 28 U.S.C. § 2513 in that plaintiff has failed to provide the certificate of the court or pardon required therein or to allege that he can provide such certificate or pardon. The dismissal was without prejudice to the filing of a new petition in compliance with the provisions of 28 U.S.C. § 2513.